         Case 5:20-cv-00202-gwc Document 35 Filed 07/30/21 Page 1 of 1




                                 NOTICE OF HEARING




                  UNITED STATES DISTRICT COURT
                                      FOR THE
                                DISTRICT OF VERMONT


Samuel Kerson

        v.                                       Case No. 5:20-cv-202

Vermont Law School, Inc.



TAKE NOTICE that the above-entitled case has been scheduled at 10:00 a.m. on Friday,
October 08, 2021 in The Vermont Law School before Honorable Geoffrey W. Crawford, District
Judge, for a hearing on Motion for Summary Judgment, (Doc. 10).

Location: Oakes Hall – Rooms 107 and 109        JEFFREY S. EATON, Clerk
164 Chelsea Street, South Royalton, VT
                                                By: /s/ Elizabeth S. Britt
                                                Deputy Clerk
                                                7/30/2021



TO:

Richard I. Rubin, Esq.
Steven J. Hyman, Esq.

Justin B. Barnard, Esq.
Karen McAndrew, Esq.

Sunnie Donath, Court Reporter
